                                                                                               FILED
                                                                                               CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                         11:53 am, Jan 31, 2020
---------------------------------------------------------X                               U.S. DISTRICT COURT
JOSEPH A. FERRARA, SR., FRANK H.                                                    EASTERN DISTRICT OF NEW YORK
FINKEL, MARK HERBST, DENISE                                                              LONG ISLAND OFFICE
RICHARDSON, THOMAS F. CORBETT,                                   MEMORANDUM OF
THOMAS GESUALDI, LOIS BISIGNANO,                                 DECISION & ORDER
MICHAEL O’TOOLE, MICHAEL C.                                      2:17-cv-7450 (ADS) (AKT)
BOURGAL and DARIN JEFFERS, as Trustees
and Fiduciaries of the Local 282 Pension Trust
Fund,

                          Plaintiffs,

                 -against-

HAPPY TIME TRUCKING, LLC a/k/a HAPPY
TIME TRUCKING, INC., T.E.V. CORP., and
JOHN DOE COMPANIES 1–99,

                           Defendants.
---------------------------------------------------------X
APPEARANCES:

Cohen, Weiss and Simon LLP
Attorneys for the Plaintiff
900 Third Ave, 21th Fl.
New York, NY 10022
       By:     Michael Seth Adler, Esq.,
               Erika Medina, Esq.,
               Joseph J. Vitale, Esq., Of Counsel.

Chiesa Shahinian & Giantomasi
Attorneys for the Defendants
One Boland Drive
West Orange, NJ 07052
       By:     Ronald L. Tobia, Esq.
               Othiamba Nkosi Lovelace, Esq., Of Counsel.


SPATT, District Judge:

        Plaintiffs Joseph A. Ferrara, Sr., Frank H. Finkel, Mark Herbst, Denise Richardson,

Thomas F. Corbett, Thomas Gesualdi, Lois Bisignano, Michael O’Toole, Michael C. Bourgal,


                                                             1
  and Darin Jeffers, members of the Teamsters Union (the “Union”), as Trustees and Fiduciaries of

  the Local 282 Pension Trust Fund (the “Plaintiffs”) brought this Employee Retirement Income

  Security Act (“ERISA”) action against Happy Time Trucking, LLC a/k/a Happy Time Trucking,

  Inc. (“Happy Time”), T.E.V. Corp. (“TEV”), and John Doe Companies 1–99 (the “Defendants”)

  to recover withdrawal liability payments owed to the Plaintiffs’ Local 282 Pension Trust Fund

 (the “Fund”). The Plaintiffs now move under Federal Rule of Civil Procedure (“FED. R. CIV.

 P.”) 56 for summary judgment, and that motion is presently before the Court. They also ask that

 the Court dismiss the action, without prejudice, as to the John Doe Defendants.

         This opinion’s background section first summarizes the history of the Defendants’

 participation in the Fund, including the events leading to the alleged withdrawal liability. The

 background section then describes the present action. For the following reasons, the Court grants

  the Plaintiffs’ motion for summary judgment, dismisses the action without prejudice as to the

 John Doe Defendants, and refers the matter to a magistrate judge for a calculation of damages,

  attorneys’ fees, and costs.

I.   BACKGROUND

         Unless otherwise noted, the following facts are undisputed and are drawn from the

 parties’ Local Rule 56.1 statements.

     A. The Fund and the Defendants’ Business Operations

         A board of trustees, comprised of labor and management representatives, administers the

 Fund pursuant to “Restated Agreements and Declarations of Trust” (the “Trust Agreements”),

 for the purposes of collecting contributions from employers and providing benefits to eligible

 participants. Defendants Happy Time and TEV are New Jersey corporations licensed to do

 business at the same address in Newark.
                                                  2
       Christopher and Anthony Vaughan each own 50 percent of Happy Time; they each own

26 percent of TEV, and their mother, Angela Vaughan, owns the other 48 percent, though only

the Vaughan brothers actively manage both companies.

       As to the Defendants’ involvement with the Union’s collective bargaining agreements,

the parties disagree as to certain facts. The Plaintiffs assert that Happy Time was a party to the

following contracts, which bound Happy Time to the Trust Agreements: (a) the Metropolitan

Trucker’s Association Contract with the Union, in effect from July 1, 2006 through June 30,

2009 (the “2006 MTA CBA”); (b) the New York City Heavy Construction and Excavating

Contract with the Union, in effect from July 1, 2006 through June 30, 2009 (the “2006 NYC

Heavy CBA”); and (c) the Metropolitan Trucker’s Association Contract with the Union, in effect

from July 1, 2009 through June 30, 2012 (the “2009 CBA”). ECF 33-3 at 4–5.

       The Defendants dispute these allegations to the extent that they allege that Christopher

Vaughan agreed that Happy Time was a party to the CBAs. Instead, they claim that Christopher

Vaughan “testified that he had never seen the CBAs before”; that Christopher Vaughan only

acknowledged that a man named John Farnsworth signed the 2006 MTA CBA and 2006 NYC

Heavy CBA; and that it was “unclear if Mr. Farnsworth had the authority to sign the CBAs.”

ECF 25-1 at 4–5.

       TEV is a trucking company that does business in the New York City area. Its employees

would haul materials to and from job sites, such as contaminated soil, with the Defendants noting

that TEV specialized in hauling salt, unlike Happy Time. ECF 25-1 at 9. Carol Cordero is

TEV’s bookkeeper, a position she has held since 1998, and she and Christopher Vaughan would

maintain TEV’s books. Drivers for Happy Time and TEV would call the same number to speak

to the companies’ staff and they would park their trucks at the same address in New Jersey. The


                                                  3
parties agree that several individuals worked for both companies, and that some employees

would use the same truck when driving for both companies.

   B. The Alleged Withdrawal Liability

       The Plaintiffs allege that on or about June 30, 2012, Happy Time “permanently ceased all

operations under the CBAs and/or permanently ceased to have an obligation to contribute to the

Fund, thereby completely withdrawing from the Fund.” ECF 33-3 at 5. The Defendants claim

that the record is unclear as to exactly when Happy Time ceased operations that would have been

covered under the CBAs, though they do admit that Happy Time ceased operations sometime

after the 2011 death of Tommy Vaughan, Christopher and Anthony Vaughan’s father. ECF 25-1

at 5; ECF 33-17 at 233–34 (Dep. of Christopher Vaughan).

       By letter dated November 10, 2015, the Fund notified Happy Time that it had effectuated

a withdrawal from the fund. Upon determining the amount of withdrawal liability that Happy

Time incurred, the Fund sent the Defendants a January 22, 2016 letter (the “First Notice and

Demand”), alleging that Happy Time had withdrawn from the Fund and that the Defendants

were liable for $4,175,485 in withdrawal liability. Also in the First Notice and Demand, the

Fund provided a schedule for 58 monthly payments, and demanded payment in accordance with

the schedule. It later wrote to the Defendants in March 2016 saying that it had not received

payment. Happy Time sent a letter to the Fund on March 4, 2016 in which it contested the

withdrawal liability amount; requested trustee review; and asked for various plan documents.

The Fund Administrator provided Happy Time with the requested documents, and the Fund

reviewed its initial assessment of the Defendants’ withdrawal liability.

       Following this review, the Fund notified the parties by letter dated July 14, 2016 (the

“Second Notice and Demand”), that Happy Time had withdrawn from the Fund and that the

                                                   4
Defendants were liable for $2,717,684 in withdrawal liability, and again set forth a monthly

payment schedule. On September 12, 2016, Happy Time advised the Fund that it intended to

negotiate a new CBA with the Union, which it believed it should result in Happy Time incurring

no withdrawal liability. Neither Happy Time nor TEV signed a CBA with the Union following

the September 12, 2016 letter.

       In October 2017, the Fund notified the Defendants that it had yet to receive payment as

requested in the Second Notice and Demand. It warned the Defendants that failure to pay within

60 days would result in a default on the withdrawal liability.         The Plaintiffs allege that

Christopher Vaughan and TEV’s bookkeeper Cordero reviewed this letter, ECF 33-1 at 7, but the

Defendants deny this, ECF 25-1 at 7. In any event, the Defendants did not make any withdrawal

liability payments within 60 days.

   C. The Present Action

       The Plaintiffs brought the present action in December 2017. ECF 1. They raised two

causes of action. First, they claimed that the Defendants failed to make withdrawal liability

payments within 60 days and were thus in default within the meaning of ERISA § 4219(c)(5)(A),

29 U.S.C. § 1399(c)(5)(A), and that the Fund was entitled to immediate payment. Id. at 10–11.

Second, they alleged that Defendant TEV was jointly and severally liable for Happy Time’s

withdrawal liability because of its “single entity, alter ego, single employer, and/or joint

employer relationship with Happy Time.” Id. at 11.

       The Plaintiffs asked for a declaration that the two companies are under common control

and that they are a single entity so that they are jointly and severally liable for Happy Time’s

withdrawal liability. They also asked for $2,717.684 in withdrawal liability principal; interest on

the withdrawal liability principal at the rate of 18 percent annually, pursuant to ERISA

                                                  5
  §§ 502(g)(2)(B) and 4301(b), 29 U.S.C. §§ 1132(g)(2)(B), and 1451(b), and the Trust

  Agreement; an order that the Defendant companies pay an amount equal to the greater of the 18

  percent interest rate or an amount not to exceed 20 percent of the withdrawal liability pursuant to

  ERISA §§ 502(g)(2)(C) and 4301(b), 29 U.S.C. §§ 1132(g)(2)(C), and 1451(b), and the Trust

  Agreement; and attorneys’ fees and costs. Id. at 11–12.

             Presently before the Court is a motion for summary judgment by the Plaintiffs. ECF 33.

II.      DISCUSSION

         A. The Legal Standard

             Rule 56(a) provides that a court may grant summary judgment when the “movant shows

   that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.”

             “A genuine issue of fact means that ‘the evidence is such that a reasonable jury could

      return a verdict for the nonmoving party.’” Wright v. Goord, 554 F. 3d 255, 266 (2d Cir. 2009)

      (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202

      (1986)). “Where the moving party demonstrates ‘the absence of a genuine issue of material

      fact,’ the opposing party must come forward with specific evidence demonstrating the existence

      of a genuine dispute of material fact.” Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir.

   2011) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265

      (1986)). “The evidence of the party opposing summary judgment is ‘to be believed, and all

      justifiable inferences are to be drawn in [that party’s] favor.’”    Wright, 554 F.3d at 266

      (parenthetically quoting Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996)). However, to

      defeat a motion for summary judgment, the opposing party “must do more than simply show that

      there is some metaphysical doubt as to the material facts,” and the party “may not rely on
                                                      6
conclusory allegations or unsubstantiated speculation.” F.D.I.C. v. Great Am. Ins. Co., 607 F.3d

288, 292 (2d Cir. 2010) (internal quotation marks omitted).

       “When no rational jury could find in favor of the nonmoving party because the evidence

to support its case is so slight, there is no genuine issue of material fact and a grant of summary

judgment is proper.” Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1224 (2d

Cir. 1994).

   B. Application to the Facts of This Case

       The Plaintiffs assert that Happy Time is liable for the withdrawal liability principal, and

that it has waived the right to contest the mathematical accuracy of the alleged $2.7 million in

liability, because Happy Time failed to dispute its status as an employer under ERISA; the Fund

notified it of its withdrawal liability; and it never initiated arbitration over the withdrawal

liability or requested a review from the Fund. ECF 33-2 at 10–13.

       They also contend that the Defendant companies are jointly and severally liable for the

withdrawal liability because they are members of the same controlled group. Id. at 13. In

support of their controlled group argument, the Plaintiffs allege that the same two individuals—

Christopher Vaughan and Anthony Vaughan—controlled 100 percent of Happy Time, 52 percent

of TEV, and 100 percent of the voting authority for TEV, because their mother Angela—who

owns the other 48 percent of TEV—does not play a management role in the company. Id. at 13–

16. The Plaintiffs also allege that Happy Time and TEV are jointly and severally liable because

of their single employer and alter ego relationship. Id. at 17–21.

       With regard to the John Doe Defendants, the Plaintiffs allege that they have yet to

identify any other companies under common control with Happy Time or TEV. Id. at 16–17.

They ask that if the Court grants the motion for summary judgment, that it also dismiss the

                                                   7
claims against the John Doe Defendants without prejudice and with leave to re-file in the event

that the Plaintiffs identify such companies in post-judgment discovery. Id. at 17.

       The Plaintiffs further argue that they are entitled to damages pursuant to ERISA and the

Trust Agreement. Id. at 21. Those damages include the withdrawal liability principal; pre- and

post-judgment interest; liquidated damages; and attorneys’ fees and costs. Id. at 22–23.

       In opposition, the Defendants do not contest Happy Time’s withdrawal liability. See

generally ECF 34. Instead, they contend that TEV never signed a CBA with the Union; thus, it

was not obligated to contribute to the Fund, and it did not need to submit to arbitration in order to

contest liability. Id. at 2–6. The Defendants also argue that TEV and Happy Time are not jointly

and severally liable because they are not part of a controlled group; they do not share a single

employer; and they are not alter egos of one another. Id. at 6–8. They allege that, if anything,

“TEV may have engaged in activities that could be considered that of a joint employer with

Happy Time,” which would not impose an obligation for TEV to contribute to the Fund. Id. at 7.

       In their reply, the Plaintiffs note that the Defendants failed to challenge Happy Time’s

liability. ECF 35 at 2. They also assert that TEV is part of Happy Time’s controlled group

because the same two individuals control 100 percent of both companies’ voting stocks, and they

further argue that insufficient commonality in actual stock ownership is “irrelevant.” Id. at 2–3.

They add that as a member of Happy Time’s controlled group, TEV was obligated to arbitrate

withdrawal liability disputes “within the same statutory timeframe as signatory employers.” Id.

at 3–4. The Plaintiffs also allege that the Defendants cited to facts that are irrelevant to the

determination of single employer and alter ego liability. Id. at 4–5.




                                                   8
        The Court addresses the above-noted issues in the following order: Happy Time’s

liability; the request as to the John Doe Defendants; whether the Defendant companies are jointly

and severally liable; and damages.

       1. Happy Time’s Liability

       In their opposition, the Defendants do not challenge the liability of Happy Time. This

lack of an opposition, standing alone, does not justify granting summary judgment, because a

district court “must still assess whether the moving party has fulfilled its burden of

demonstrating that there is no genuine issue of material fact.” Vt. Teddy Bear Co. v. 1-800

Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004) (per curiam).

       “Withdrawal liability is part of a comprehensive legislative scheme designed to address

the adverse consequences that arise when individual employers terminate their participation in,

or withdraw from, multiemployer pension plans.” Burke v. Hamilton Equip. Installers, Inc., No.

02-CV-519, 2006 WL 3831380, at *4 (W.D.N.Y. Oct. 16, 2006); see Gesualdi v. Seacost Petrol.

Prods., Inc., 97 F. Supp. 3d 87, 97 (E.D.N.Y. 2015) (Spatt, J.).               “Withdrawal from a

multiemployer pension plan occurs when an employer ‘permanently ceases to have an obligation

to contribute under the plan, or permanently ceases all covered operations under the plan.’”

Daniello v. Planned Sys. Integration, Ltd., No. 07-CV-1729, 2009 WL 2160536, at *2, 2009

U.S. Dist. LEXIS 132835, at *4 (E.D.N.Y. June 25, 2009) (Pohorelsky, M.J.), adopted by, 2009

U.S. Dist. LEXIS 61387 (July 17, 2009) (quoting 29 U.S.C. § 1383)).

       “‘Congress determined that unregulated withdrawals from multiemployer pension plans

could endanger their financial vitality and deprive workers of . . . vested [pension] rights . . . .’”

id. at *4, 2006 U.S. Dist. LEXIS at *11–12 (quoting Connolly v. Pension Benefit Guaranty

Corp., 475 U.S. 211, 227–28, 106 S. Ct. 1018, 1019, 89 L. Ed. 2d 166 (1986)). As a result, “[i]f

                                                    9
an employer withdraws from a multiemployer plan in a complete withdrawal or a partial

withdrawal, then the employer is liable to the plan in the amount determined under [ERISA] to

be the withdrawal liability.” Gesualdi, 97 F. Supp. 3d at 97 (internal quotation marks omitted).

       “Following withdrawal from a plan, the fund is vested with authority to determine the

amount of withdrawal liability. It must then notify the withdrawing employer of its withdrawal

liability, set a payment schedule, and formally demand payment.” Burke, 2006 WL 3831380, at

*4 (citing 29 U.S.C. §§ 1382, 1399); see Daniello, 2009 WL 2160536, at *3 (“Once an employer

has withdrawn from a plan, the sponsor of the plan determines the amount of the withdrawal

liability . . . and notifies the withdrawing employer of that amount and provides an amortized

payment schedule.” (citations omitted)). “After receiving notice of withdrawal liability from the

plan, an employer must make payments according to the plan’s payment schedule within 60 days

of receiving the plan’s demand for withdrawal liability.” Daniello, 2009 WL 2160536. at *3.

“Various statutory provisions afford the employer an opportunity to challenge the plan’s

assessment of the employer’s liability, or to request more information.” Id. (citing 29 U.S.C.

§ 1399(b)(2) (providing, in part, that within 90 days of receiving the notice, the employer may

request that the plan sponsor review specific matters relating to the determination of the

employer’s liability and the schedule of payments); id. § 1401).

       If the employer fails to make payments consistent with the above-noted procedure, the

plan sponsor must again notify the employer of its default and, if not cured within 60 days of

receiving notice of nonpayment, “the fund is entitled to immediate payment of the employer’s

entire withdrawal liability, in addition to accrued interest on the total outstanding liability.” Id.

at *3; see 29 U.S.C. § 1399(c)(5) (providing that in the event of a default, the plan sponsor “may

require immediate payment of the outstanding amount of an employer’s withdrawal liability,


                                                   10
plus accrued interest on the total outstanding liability from the date due of the first payment

which was not timely made.”).

       “Under the structure of ERISA, any disputes over an employer’s withdrawal liability are

to be resolved through arbitration. Either party may initiate arbitration within 60 days after

either (1) the date the employer is notified of its liability or (2) 120 days after the employer

contacts the plan sponsor about any disputes or requests for review of its withdrawal liability.”

Vacca v. Bridge Chrysler Jeep Dodge, Inc., No. 06-CV-3543, 2008 WL 4426875, at *6 (citing

29 U.S.C. § 1401(a)). “If neither party initiates an arbitration proceeding pursuant to [ERISA],

‘the amounts demanded by the plan sponsor under section 1399(b)(1) [there]of . . . shall be due

and owing on the schedule set forth by the plan sponsor. The plan sponsor may bring an action

in State or Federal court of competent jurisdiction for collection.” Id. at *6. “[I]f an employer

fails to initiate the arbitration process to contest the amount of withdrawal liability assessed

against it, the employer has waived its right to arbitration, and a federal court will not make an

independent determination that the plan sponsor’s assessment was unreasonable.” Id. at *6.

       In addition, “ERISA provides that ‘[i]n any action under this section to compel an

employer to pay withdrawal liability, any failure of the employer to make any withdrawal

liability payment within the time prescribed shall be treated in the same manner as a delinquent

contribution (within the meaning of Section 1145 of this title).’”       Id. (quoting 29 U.S.C.

§ 1451(b)).

       The record reflects that Happy Time was an ERISA employer, in that it had signed

multiple CBAs with the Union that obligated it to contribute to the Fund. See, e.g., In re Halpin,

566 F.3d 286, 292 (2d Cir. 2009); Olivieri v. P.M.B. Const., Inc., 383 F. Supp. 2d 393, 403–04

(E.D.N.Y. 2005). The Plaintiffs have provided copies of the various CBAs. ECF 33-5, 33-6.


                                                 11
The Vaughan brothers and Carol Cordero—TEV’s bookkeeper—testified at depositions that

Happy Time performed union work. ECF 33-16, 33-17. Further, the Plaintiffs provided

adequate notice to the Defendants. Even though the Defendants claimed not to have received the

Second Notice and Demand from the Plaintiff, “‘[s]everal courts have held that the filing of a

civil complaint can constitute sufficient notice under § 1399.’” Labarbera v. United Crane and

Rigging Servs., Inc., No. 08-CV-3274, 08-CV-3983, 2011 WL 1303146, at *3 (E.D.N.Y. Mar. 2,

2011) (quoting Amalgamated Lithographers of Am. v. Unz., 670 F. Supp. 2d 214, 225 (S.D.N.Y.

2009)).

          The Plaintiffs also allege that the Defendants have waived the right to contest withdrawal

liability. If an ERISA employer fails to initiate arbitration, it waives its rights to challenge the

amount of withdrawal liability against it and fixes the amount of withdrawal liability. Trs. of

Local 813 Ins. Tr. Fund v. Rogan Bros. Sanitation, Inc., No. 12-CV-6249, 2018 WL 1587058, at

*13 (S.D.N.Y. Mar. 28, 2018); United Food & Commercial Workers Local 348 Pension Fund v.

Franklin Poly Corp., No. 12-CV-5837, 2013 WL 4525658, at *5 (E.D.N.Y. Aug. 27, 2013).

Again, the Plaintiffs have shown that Happy Time did not seek arbitration to challenge the

withdrawal liability. Accordingly, Defendant Happy Time is liable to the Plaintiffs in the

amount of $2,717,684 in withdrawal liability principal.

          2. The John Doe Defendants

          In addition, the Court grants the Plaintiffs’ motion to dismiss, without prejudice, the

complaint as to the John Doe Defendants. The Plaintiffs may re-file the complaint as to those

Defendants in the event that they are identified in post-judgment discovery. See, e.g., Cox. v.

Vill. of Pleasantville, 271 F. Supp. 3d 591, 618 (S.D.N.Y. 2017) (“‘Because [the] plaintiffs have

failed to timely identify and serve the John Doe defendants, [the] plaintiffs’ claims against both

                                                   12
John Doe defendants are dismissed.’”) (quoting Kaczmarek v. City of Schenectady, No. 10-CV-

1193, 2013 WL 5506276, at *2 (N.D.N.Y. Oct. 4, 2013)).

       3. TEV’s Liability

       The record repeatedly shows that Happy Time ceased operations at some point prior to

Tommy Vaughan’s August 2011 death. The Plaintiffs do not contend that TEV was an ERISA

employer. Thus, in order to recover the withdrawal liability, the Plaintiffs seek to hold TEV

jointly and severally liable, either under the controlled group standard; the single employer

standard; or the alter ego standard. The Court addresses each of these theories in turn.

           a. The Controlled Group Standard

       Under the Multiemployer Pension Plan Amendments Act (“MPPAA”), “all businesses

under common control are treated as a single employer for purposes of collecting withdrawal

liability, and each is liable for the withdrawal liability of another.” Ret. Plan of UNITE HERE

Nat’l Ret. Fund v. Kombassan Holding A.S., 629 F.3d 282, 285 (2d Cir. 2010) (internal quotation

marks omitted). The Second Circuit has ruled that “a showing that multiple corporations are

under ‘common control’ within the meaning of specified Treasury regulations (i.e., 26 C.F.R.

§§ 1.414(c)–1 through 1.414(c)–5), will suffice to make each entity in that ‘controlled group’

responsible for the withdrawal liability of any of the entities so obligated.” Trs. of the Local 813

Pension Tr. Fund v. Canal Carting, Inc., No. 12-CV-0060, 2014 WL 843244, at *11 (E.D.N.Y.

Mar. 3, 2014) (Report & Recommendation) (citing Corbett v. MacDonald Moving Servs., Inc.,

124 F.3d 82, 86 (2d Cir. 1997)). Under these regulations, businesses are under common control

if they are “members of a ‘parent-subsidiary’ or ‘brother-sister’ groups of businesses.” Ferrara

v. Smithtown Trucking Co., Inc., 29 F. Supp. 3d 274, 286 (E.D.N.Y. 2014) (quoting 29 C.F.R.

§ 1.414(c)–2).
                                                  13
       The Plaintiffs allege that TEV and Happy Time are in the brother-sister controlled group.

ECF 33-2 at 14. Brother-sister corporations are “two or more corporations (i) where the same

five or fewer persons own a controlling interest in each organization, and (ii) such persons are in

effective control of each organization, taking into account the ownership of each person only to

the extent such ownership is identical with respect to each such organization.” Id. at 286 (citing

29 C.F.R. § 1414(c)–2(c). A “controlling interest” is defined “as ownership of stock processing

at least 80 percent of the total combined voting power of all classes of stock entitled to vote of

such corporation, or at least 80 percent of the total value of shares of all classes of stock of such

corporation.” Id. (internal quotation marks omitted); see Gesualdi v. Nacirema Indus. Inc., No.

16-CV-4159, 2017 WL 9487171, at *3 (E.D.N.Y. Aug. 31, 2017) (Lindsay, M.J.), adopted by,

2017 WL 4326049, at *3 (E.D.N.Y. Sept. 28, 2017).                 Thus, “a ‘brother-sister’ group of

businesses under common control must be controlled by the same five or fewer persons owning

at least 80 percent of the shares of each corporation, with at least 50 percent of the shareholder’s

ownership interests in each corporation identical.” Ferrara, 29 F. Supp. 3d at 286.

       As to the effective control prong, courts examine the owners’ “identical interests” in each

corporation. See Gesualdi v. Nacerima Indus. Inc., No. 16-CV-4159, 2017 WL 4326049, at *2

(E.D.N.Y. Sept. 28, 2017). They calculate identical interests “by adding the minimal ownership

interests identical in each principal.” I.L.G.W.U. Nat’l Ret. Fund. v. ESI Grp., Inc., No. 92-CIV-

0597, 2002 WL 999303, at *7 n.4 (S.D.N.Y. May 15, 2002). Thus, “if Shareholder A owns 20%

of corporation X, 20% of Corporation Y, and 10% of Corporation Z, Shareholder A’s identical

interest is 10%.” Id. (citing 26 C.F.R. § 1.414(c)–2(c)(2)(i)).

       The Court rules that the Plaintiffs have established a brother-sister controlled group

between Happy Time and TEV, because they have alleged that the Vaughan brothers own 100


                                                   14
percent of Happy Time, and 100 percent of TEV’s actual voting power, despite only owning 52

percent of TEV. The brothers’ de facto 100 percent voting power establishes the controlling

interest prong. See Nat’l Ret. Fund v. Caesars Entm’t Corp., No. 15-CV-2048, 2016 WL

2621066 at *5 n.5 (S.D.N.Y. May 5, 2016) (recommending summary judgment and defining

“controlling interest” as possessing 80 percent of the “combined voting power of all classes of

stock”) (Cott, M.J.), adopted by, 2016 WL 6601561 (S.D.N.Y. Nov. 7, 2016); Ferrara, 29 F.

Supp. 3d at 286–87.     Their 52 percent ownership meets the effective control prong.          See

Gesualdi, 2017 WL 4326049, at *2. Thus, TEV is jointly and severally liable for Happy Time’s

withdrawal liability as a member of Happy Time’s brother-sister controlled group.

       Though this finding is sufficient to hold the Defendant companies jointly and severally

liable, the Court proceeds to analyze the action under the single employer and alter ego

standards.

             b. The Single Employer Standard

       A CBA that binds one entity also binds a non-signatory entity if “(1) the two entities are a

single employer and (2) the employees of the entities constitute a single appropriate bargaining

unit.” Div. 1181 A.T.U.-N.Y. Emps. Pension Fund v. N.Y.C. Dep’t of Educ., 910 F.3d 608, 617

(2d Cir. 2018) (internal quotation marks omitted) (citing Brown v. Sandimo Materials, 250 F.3d

120, 128 n.2 (2d Cir. 2001)). The hallmark of a single employer status is the “absence of an

arms[-]length relationship found among unintegrated entities.” Brown, 250 F.3d at 128 n.2.

(internal quotation marks omitted). Courts consider several non-dispositive factors to determine

if companies share a single employer: “interrelation of operations, common management,

centralized control of labor relations[,] and common ownership.” Lihli Fashions Corp. v. NLRB,



                                                 15
80 F.3d 743, 747 (2d Cir. 1996) (per curiam) (quotation marks omitted). Also relevant are the

entities’ “use of common office facilities and equipment and family connections.” Id.

       “[T]he determination that separate companies are a ‘single employer’ is not enough to

bind all the separate companies to the collective bargaining agreements of any one of the

companies. Rather, something more must be shown.” Id. at 748. For one company to be bound

by a CBA made by another company, it must be shown not only that they are a single employer,

but additionally, that together they represent an appropriate employee bargaining unit. Ferrara

v. Oakfield Leasing Inc., 904 F. Supp. 2d 249, 261 (E.D.N.Y. 2012) (Spatt, J.) (citing S. Prairie

Constr. Co. v. Local No. 627, 425 U.S. 800, 804–05, 86 S. Ct. 1842, 1844–85, 48 L.Ed.2d 382

(1976) (per curiam) and Local One v. Stearns & Beale, Inc., 812 F.2d 763, 769 (2d Cir. 1987)).

       With regard to the interrelation of operations, courts consider the following factors when

analyzing the separate corporate entities: “(1) involvement in daily production, distribution,

marketing, and advertising decisions; (2) sharing of employees, services, records, and

equipment; (3) comingling of bank accounts, inventories, and lines of credit; (4) maintenance of

corporate records; and (5) preparing and filing of tax returns.” Id. (internal quotation marks

omitted). In this case, the deposition testimony reveals that the parties kept separate offices,

though they would often park trucks at the same facility, and the parties did not dispute that both

companies were licensed to do business at the same address in Newark, New Jersey; while they

shared several employees, the number of shared employees was unknown; they had different

methods of payment; they hauled different materials and occasionally shared trucks; and while

TEV’s bookkeeper played a role in keeping Happy Time’s records, she shared that role with an

outside accountant. ECF 33-16, 33-17.




                                                  16
       This factor ultimately favors the Defendants, but by the slimmest of margins. The shared

equipment, parking facility, employees and partially integrated bookkeeping suggests that the

two entities should be treated as having a single employer. See Bourgal v. Robco Contracting

Enterprises, Ltd., 969 F. Supp 854, 858 (E.D.N.Y. 1997) (Spatt, J.) (holding that companies

formed at different times with different offices were a single employer); see also Fuchs v. Cristal

Concrete Corp., No. 04-CV-1555, 2006 WL 2548169, at *8 (E.D.N.Y. July 18, 2006) (Boyle,

M.J.). However, the occasional sharing of equipment and employees “do not demonstrate the

complete interrelation of operations.” Mason Tenders Dist. Council of Greater N.Y. v. Fortune

Interiors Dismantling Corp., No. 12-Civ-4253, 2015 WL 4503630, at *4 (S.D.N.Y. July 23,

2015) (denying summary judgment). Thus, there are factual disputes as to the extent of the

companies’ interrelation that would best be resolved by a jury.

       The common management factor, described above in this opinion’s section on controlled

groups, favors the Plaintiffs, in that Tommy Vaughan owned both companies when he was alive,

and now his sons own all of Happy Time; more than half of TEV; and they exercise all voting

power over TEV. ECF 33-17 at 239, 299. However, this factor is “generally accorded less

weight by courts.” Ferrara, 904 F. Supp. 2d at 263; see Trs. of Elevator Constructors Union

Local No. 1. Annuity and 401(K) Fund v. K.A.N. Elevator, Inc., No. 16-Civ-7408, 2018 WL

2727884, at *8 (S.D.N.Y. June 5, 2018). Accordingly, the Court assigns it limited weight here.

       As to centralized control of labor relations, courts look to the following factors:

       whether the companies have separate human resources departments and whether
       the entity establishes its own policies and makes its own decisions as to the hiring,
       discipline, and termination of its employees. . . . Other relevant factors include
       whether employment applications are sent to the other entity, whether the other
       entity must clear all major employment decisions, and whether the entities shift
       employees back and forth.



                                                  17
Finkel v. Frattarelli Bros., No. 05-CV-1551, 2008 WL 2483291, at *11 (E.D.N.Y. June 17,

2008) (internal quotation marks, alterations and citations omitted). There are questions of fact

here. While the companies have the same owners and share employees, it is unclear to what

extent the companies made hiring, disciplinary, or termination decisions in coordination with one

another, and the Plaintiffs have offered no evidence in support of this issue. See Ferrara, 904 F.

Supp. 2d at 263.

         As to whether the two companies form an employee bargaining unit, the Court’s attention

“shifts from the control, structure and ownership of the employer to the community interests of

the employees.” Id. at 264 (internal quotation marks omitted); see also Gesualdi v. Fazio, No.

16-CV-5209, 2017 WL 8794775, at *7 (E.D.N.Y. Dec. 12, 2017) (Lindsay, M.J.), adopted sub

nom. Gesualdi v. Difazio, No. 16-CV-5209, 2018 WL 1202640 (E.D.N.Y. Mar. 8, 2018). Courts

thus “look for a ‘community of interests’ among the relevant employees, and ‘factors such as

bargaining history, operational integration, geographic proximity, common supervision,

similarity in job function and degree of employee interchange.’” Brown, 250 F.3d at 128 n.2

(citations omitted). For instance, courts in this district have ruled that employees are part of a

single bargaining unit where the “contributions sought [were] from the same job classification . .

. and for the same type of work,” Bourgal, 969 F. Supp. at 863, where the employees perform the

same type of work in the same geographical area, Ferrara, 904 F. Supp. 2d at 264, and where the

companies had similar working conditions and exchanged employees who performed the same

job, Trs. of Mosaic and Terrazzo Welfare, Pension, Annuity and Vacation Funds v. High

Performance Floors, Inc. (“High Performance Floors”), 233 F. Supp. 3d 329, 335 (E.D.N.Y.

2017).




                                                 18
       This factor favors the Plaintiffs. They have sufficiently alleged that the two companies

share employees in the same geographic region, and that they perform similar work.           See

Ferrara, 904 F. Supp. 2d at 264–65; Labarbera v. Cretty Enterprises, Inc., Nos. 03-6112, 04-

5178, 2007 WL 4232765, at *6 (E.D.N.Y. Nov. 28, 2007) (“It is undisputed that the employees

of both Cretty and Asbestos perform the same job of driving trucks.”).

       In sum, questions of fact prevent the Court from awarding summary judgment against the

Defendant companies based on the single employer theory. See Trs. of Elevator Constructors

Union Local Annuity and 401(K) Fund, 2018 WL 2727884, at *9 (“Given that two of the single

employer factors point in opposite directions, and the parties otherwise dispute material

questions of fact, the evidence is not so one-sided as to preclude a reasonable factfinder from

holding in favor of either party.”) (internal quotation marks omitted); see also Mason Tenders

Dist. Council of Greater N.Y., 2015 WL 4503630, at *4.

           c. The Alter Ego Standard

       “The purpose of the alter ego doctrine in the ERISA context is to prevent an employer

from evading its obligations under the labor laws ‘through a sham transaction or technical

change in operations.’” Ret. Plan of UNITE HERE Nat’l Ret. Fund, 629 F.3d at 288 (quoting

Newspaper Guild of N.Y. v. NLRB, 261 F.3d 291, 298 (2d Cir. 2001)). “Determining that an

entity is an alter ego ‘signifies that, for all relevant purposes, the non-signatory is legally

equivalent to the signatory and is itself a party to the [collective bargaining agreement].’” Id.

(quoting Local Union No. 38, Sheet Metal Workers’ Int’l Ass’n, AFL-CIO v. Custom Air Sys.,

Inc., 357 F.3d 266, 268 (2d Cir. 2004)). An alter ego analysis considers “whether the enterprises

under review have substantially identical management, business purpose, operation, equipment,

customers, supervision, and ownership.” Bourgal, 969 F. Supp. at 863. (internal quotations

                                                 19
omitted). The alter ego doctrine is “conceptually distinct” from the single employer doctrine.

Id.

       The Second Circuit applies a flexible test to determine alter ego status that weighs the

circumstances of each individual case. Trs. of Laborers Union Local No. 1298 of Nassau and

Suffolk Ctys. Ben. Funds v. A to E, Inc., 64 F. Supp. 3d 435, 439 (E.D.N.Y. 2014) (Spatt, J.)

(citing Goodman Piping Prods., Inc., 714 F.2d at 11). Courts typically look to the following

factors: “‘(1) the absence of the formalities which are part and parcel of normal corporate

existence, i.e., the issuance of stock, the election of directors, the keeping of corporate records,

etc., (2) inadequate capitalization, (3) personal use of corporate funds, and (4) the perpetration of

fraud by means of the corporate vehicle.’” Id. (quoting Ferrara, 904 F. Supp. 2d at 260 (citation

and internal quotation marks omitted)). “[S]ummary judgment of alter ego status is appropriate

where the undisputed facts show that the two entities have identical management, supervision,

and ownership, engage in substantially the same type of work, lease [ ] identical office space . . .

and use[ ] many of the same business institutions, and one company actually took over contracts

originally awarded to the other.” Castaldi v. River Ave. Contracting Corp., No. 14-CV-5435,

2015 WL 3929691, at *3 (S.D.N.Y. June 22, 2015) (internal quotation marks omitted).

       The Court rules that, in addition to being members of the same controlled group, that

TEV and Happy Time are alter egos of one another. As noted above, both companies had the

same owners during Tommy Vaughan’s life, and today, the Vaughan brothers own all of Happy

Time and effectively own TEV, although TEV has another part-owner. The parties do not

dispute that the two companies would park their trucks in the same location, and that drivers

would call the same phone number when trying to contact either company.                   See High

Performance Floors, 233 F. Supp. 3d at 338 (“Two entities may be found to have a common


                                                   20
business purpose when, for example, the principal work they perform is the same, particularly

when that work is performed in the same geographic area.”). The parties also do not dispute that

among the various employees the two companies shared, that some of them would use the same

truck when working for either company. See Bourgal, 969 F. Supp. at 863 (noting that sharing

common facilities and equipment are “significant circumstantial evidence of both single

employer and alter ego status”).

       The record also shows that the same outside accountant performed the taxes for the two

companies. ECF 33-16 at 338–39. Further, while only one of the companies performed union

work, this is insufficient to dispute alter ego status. See High Performance Floors, 233 F. Supp.

3d at 338 (“Minor distinctions in the work performed are not dispositive; thus, differentiating

among entities by pointing out that one performs union work and the other does not will not

defeat a finding of common business purpose.”) see also Plumbers, Pipefitters and Apprentices

Local Union No. 112 Pension, Health and Educ. Apprenticeship Plans v. Mauro’s Plumbing,

Heating and Fire Suppression, Inc., 84 F. Supp. 2d 344, 349 (N.D.N.Y. 2000).

   C. Damages

       Having found that the Defendants are jointly and severally liable for the withdrawal

liability to the Fund, the Court now turns to the Plaintiffs’ request for damages, as well as for

attorneys’ fees and costs. The Plaintiffs assert that the Court should hold the Defendants jointly

and severally liable for $2,717,684 in withdrawal liability principal; $708,980.47 in interest on

the withdrawal liability principal; liquidated damages of $708,980.47 through May 15, 2019 (the

date after the filing of the summary judgment motion); liquidated damages of $1,340.23 for each

day thereafter through judgment entry; and unspecified attorneys’ fees and costs. ECF 33-2 at

22–24. As to attorneys’ fees and costs, the Plaintiffs allege that “[a]s legal fees continue to

                                                 21
   accrue, the Trustees are prepared to supplement their filings if the Court awards the Fund

   summary judgment as to the amounts claimed due.” Id. at 24.

              “In any action to collect withdrawal liability ‘in which a judgment in favor of the plan is

   awarded, the court shall award the plan’ in addition to the unpaid withdrawal liability, reasonable

   attorney’s fees and costs, interest, and liquidated damages.” UNITE Nat’l Ret. Fund v. Veranda

   Mktg. Co., Nos. 04-Civ-9869, 06-Civ-0055, 2009 WL 2025163, at *4 (S.D.N.Y. July 13, 2009)

   (quoting 29 U.S.C. § 1132(g)(2)); Nat’l Pension Plan of the UNITE HERE Workers Pension

   Fund, No. 05-Civ-6819, 2006 WL 1292780, at *4 (S.D.N.Y. May 11, 2006).                      These are

   mandatory remedies. Nat’l Integrated Grp. Pension Plan v. Dunhill Food Equip. Corp., 938 F.

   Supp. 2d 361, 379 (E.D.N.Y .2013).

              Accordingly, the Court finds that the Defendant companies are jointly and severally

   liable for the withdrawal liability principal; interest due on that principal; liquidated damages;

   and reasonable attorneys’ fees and costs. Pursuant to 28 U.S.C. § 636(b)(1)(B), the Court hereby

   refers the matter to United States Magistrate Judge A. Kathleen Tomlinson for a

   recommendation as to the amount of damages owed, as well as the proper award for attorneys’

    fees and costs. The Plaintiffs are also directed to file an application for attorneys’ fees and costs

    to Magistrate Judge Tomlinson.

III.      CONCLUSION

              For the foregoing reasons, the Court grants the Plaintiffs’ Rule 56 motion, and finds that

    the Defendant companies are jointly and severally liable to the Plaintiffs for damages, attorneys’

       fees, and costs. The Court dismisses the action, without prejudice and with leave to re-file, as to

       the John Doe Defendants, The Court refers the matter to United States Magistrate Judge



                                                         22
Tomlinson for a recommendation as to the amount of damages, attorneys’ fees, and costs owed.

The Court further directs the Plaintiffs to file an application for attorneys’ fees and costs.




It is SO ORDERED.




_________/s/ Artur D. Spatt___________                           ____January 31, 2020____

         Arthur D. Spatt, U.S.D.J.                                           Date




                                                    23
